DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 5/2/2022. As directed by the amendment, claims 7-8, 13, and 16 were canceled, claims 1, 11 and 20 were amended, and claim 21 was added. Thus, claims 1-6, 9-12, 14-15 and 17-21 are pending for this application.
 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claims 21 recites in lines 1-2 “at least one of the flexible substrate and the at least one haptic actuator is slidingly adjustable within the facemask”, however the original specification fails to provide adequate written description of this feature. The only support for this limitation is page 7 lines 19-23 of the specification filed 9/25/2018, however the support is not enough to alleviate doubt as to possession of the claimed invention at the time of filing (How is the substrate/actuator mounted within and simultaneously slidingly adjustable within the facemask? Is there a channel in the mask that the substrate/actuator slides within the mask? Furthermore applicant claims in claim 1 that the haptic device is disposed on the facemask while claims 21 recites the haptic device is slidably adjustable within the facemask, and there is a lack of written description for how this is made possible. Etc.).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claims 1-2, 4-6, 9-12, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Min (KR 20110096331. For examination purposes, the machine translation of Min has been referenced) in view of Bastian (US 2002/0196202), Elhawary (US 2017/0245806), Kwok (US 2007/0215156) and Levine (US 2016/0374628).
Regarding claim 1, Min discloses a respirator comprising: a facemask (see Figure 2: 100, gas mask) and at least one haptic device (200, central processing unit; 300, GPS receiver; 400, fire alarm system communication unit; 500 vibration device; 600, wireless communication unit; 700, radio communication unit) disposed on the face mask (units installed on the gas mask; page 2, line 59), the at least one haptic device (200, 300, 400, 500, 600, 700) configured to provide tactile stimulation to at least a portion of the facemask (vibration device installed on the gas mask and provides vibrations to generate directions; page 1, lines 29-30), the at least one haptic device including a transmitter (wireless communication unit 600), transmitter configured to wirelessly transmit information of a position of the facemask (using wireless communication unit 600, the location of the wearer of the gas mask is identifiable from the outside; page 3, lines 97-99), and at least one haptic actuator (vibration device 500 of the haptic device includes vibration units corresponding to right, left, and straight travel, thus it has at least two haptic actuators; page 3, lines 92-94).
Min does not disclose the at least one haptic device includes a sensor configured to measure an orientation of the facemask, and the transmitter is configured to transmit orientation of the facemask. However, Bastian teaches (Fig. 2) a facemask comprising a haptic device including a sensor (orientation tracking device, paragraphs [0010] and [0043]) configured to measure an orientation of the facemask (paragraph [0007]), and a transmitter (20) which is configured to transmit the orientation of the facemask to an incident commander (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of Min to include a sensor configured to measure an orientation of the facemask, as taught by Bastian, for the purpose of allowing a remote safety officer to comprehend current orientation and position of the user, allowing for the user to be guided to safety if danger is detected (paragraph [0007] Bastian).
Modified Min discloses a central processing unit electrically coupled to the haptic actuator (paragraph [0018] of Min), but does not disclose the CPU is in the form of a flexible substrate configured to contour to the facemask.
However, Kwok teaches (Fig. 1) a respiratory mask comprising a CPU in the form of a flexible substrate (“flexible printed circuit board”, paragraph [0072]) that houses electronics to control operation of the facemask (paragraphs [0059] and [0072]), where the flexible substrate is configured to contour to the facemask (paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of modified Min to include a flexible substrate configured to contour to the facemask., as taught by Kwok, for the purpose of achieving better conformance to human anatomy, which will also reduce the overall size and profile of the unit, helping to make it less obtrusive to the patient (paragraph [0072] of Kwok).
Modified Min discloses a central processing unit electrically coupled to the haptic actuator, but does not disclose wherein the at least one haptic actuator being electrically coupled to the substrate and extendable at least from the substrate.
However, Levine teaches (Fig. 1-6) a haptic feedback device including a substrate (circuit board 36) and at least one haptic actuator (vibrator 40, which emits vibrations to notify user based on orientation of masks) being electrically coupled to the substrate (paragraph [0046]) and extendable at least from the substrate (vibrator 40 extends away from substrate 36, see Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respirator of modified Min to include the at least one haptic actuator being electrically coupled to the substrate and extendable at least from the substrate, as taught by Levine, for the purpose of providing suitable software, storage and hardware components to allow the haptic feedback device to perform the vibratory feedback functions as required (paragraph [0019] of Levine).
Modified Min does not disclose the transmitter being configured to: wirelessly transmit an emergency request for assistance; and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance.
However, Elhawary teaches (Fig. 1-2B) a sensor (sensor array 220) a transmitter (communication module 260) being configured to: wirelessly transmit information an emergency request for assistance (sends an SOS message to server 310 and alert emergency responders, paragraph [0132]); and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance (determines resting orientation of user using sensors and if computation module 285 determines combination of orientation and position measurements indicates possible injury, device transmits an SOS to server 310 and alert medical responders, paragraph [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of modified Min to be configured to wirelessly transmit an emergency request for assistance and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance, as taught by Elhawary, for the purpose of allowing for medical personnel to be automatically notified if the device determines a dangerous event has occurred, thereby improving patient outcome.
Regarding claims 2 and 14, Min has everything as claimed, including that the facemask (100) is a half mask sized and configured to fit over a user’s mouth and nose (see Figure 3C, mask covers the user’s mouth and nose), and wherein the at least one haptic device (200, 300, 400, 500, 600, 700) includes two haptic actuators (vibration device 500 of the haptic device includes vibration units corresponding to right, left, and straight travel, thus it has at least two haptic actuators; page 3, lines 92-94). Min is silent to the two haptic actuators being disposed on opposite sides of the half mask. 
However, the feature of having the haptic actuators (vibration units) being disposed on opposite sides of the mask is considered an obvious design choice since moving the two haptic actuators to opposite sides of the half mask is merely relocation of parts and it appears that Min’s device would work equally as well with the two haptic actuators on opposite sides of the half mask. 
Regarding claim 4, modified Min discloses the at least one haptic actuator (500, vibration device includes different vibration units; page 3, lines 94-96), is configured to provide tactile stimulation to at least the portion of the facemask (vibration device installed on the gas mask and provides vibrations to generate directions; page 1, lines 29-30); a receiver (300, GPS receiver) configured to wirelessly receive information from a remote communications device (receives an escape route at a disaster site from a separately provided external GPS transmitter; page 2, lines 78-79); and a processor (200, central processing unit) in communication with the receiver (central processing unit 200 analyzes information from the GPS receiver 300; page 3, lines 83-84), the processor (200) being configured to: process the received information to create at least one actuator driving signal for a determined at least one of the at least one haptic actuator (central processing unit analyzes received information and determines optimal escape route, as the vibration device 500 generates a vibration corresponding to the escape route; page 3, lines 83-86); and transmit the at least one actuator driving signal to the determined at one haptic actuator (the vibration device 500 receives a control signal from the central processing unit 200 and then instructs the direction of the escape route; page 3, lines 92-92).
Regarding claim 5, modified Min discloses the received information includes a guidance information (GPS receiver 300 receives an escape route, as to how to escape a disaster site; page 2, lines 78-79).
Regarding claim 6, modified Min discloses the tactile stimulation includes at least one vibration (vibration units corresponding to directions indicating the escape route are vibrated; page 3, lines 95-96).
Regarding claims 9, 10, 17, and 18, modified Min has everything as claimed, including the at least one haptic device. Min discloses that the haptic device is installed on the mask, but does not explicitly disclose whether it is “permanently retained” (as recited in claim 9 and 17) or “releasably retained” (as recited in claim 10 and 18). 
However, making the haptic device permanently or releasably retained within the facemask is considered as an obvious design choice. Modified Min would perform equally as well with the haptic device being permanently or releasably retained within the facemask and there appears to be no criticality as to how the haptic device is being retained.
Regarding claim 11, Min discloses a method of communicating with a user, the method comprising: 
transmitting information to at least one haptic device (200, 300, 400, 500, 600, 700) from a remote communications device (GPS receiver 300 of the haptic devices receives an escape route at a disaster site from a separately provided external GPS transmitter; page 2, lines 78-79), the at least one haptic device being sized to be retained within a facemask of a respirator (vibration device installed on the gas mask and provides vibrations to generate directions; page 1, lines 29-30), the at least one haptic device including a transmitter (wireless communication unit 600), the at least one haptic device (200, 300, 400, 500, 600, 700) being configured to receive the transmitted information from the remote communications device (GPS receiver 300 of the haptic devices receives an escape route at a disaster site from a separately provided external GPS transmitter; page 2, lines 78-79) and process the information into at least one tactile output (central processing unit analyzes received information and determines optimal escape route, as the vibration device 500 generates a vibration corresponding to the escape route; page 3, lines 83-86), and at least one haptic actuator (vibration device 500 of the haptic device includes vibration units corresponding to right, left, and straight travel, thus it has at least two haptic actuators; page 3, lines 92-94); 
imparting the tactile output onto the facemask (vibration units corresponding to directions indicating the escape route are vibrated; page 3, lines 95-96); and
receiving information of position of the facemask from the transmitter (using wireless communication unit 600, the location of the wearer of the gas mask is identifiable from the outside; page 3, lines 97-99). 
Min does not disclose the at least one haptic device includes a sensor configured to measure an orientation of the facemask, and the transmitter is configured to transmit orientation of the facemask. However, Bastian teaches (Fig. 2) a facemask comprising a haptic device including a sensor (orientation tracking device, paragraphs [0010] and [0043]) configured to measure an orientation of the facemask (paragraph [0007]), and a transmitter (20) which is configured to transmit the orientation of the facemask to an incident commander (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of Min to include a sensor configured to measure an orientation of the facemask, as taught by Bastian, for the purpose of allowing a remote safety officer to comprehend current orientation and position of the user, allowing for the user to be guided to safety if danger is detected (paragraph [0007] Bastian).
Modified Min discloses a central processing unit electrically coupled to the haptic actuator (paragraph [0018] of Min), but does not disclose the CPU is in the form of a flexible substrate configured to contour to the facemask.
However, Kwok teaches (Fig. 1) a respiratory mask comprising a CPU in the form of a flexible substrate (“flexible printed circuit board”, paragraph [0072]) that houses electronics to control operation of the facemask (paragraphs [0059] and [0072]), where the flexible substrate is configured to contour to the facemask (paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of modified Min to include a flexible substrate configured to contour to the facemask., as taught by Kwok, for the purpose of achieving better conformance to human anatomy, which will also reduce the overall size and profile of the unit, helping to make it less obtrusive to the patient (paragraph [0072] of Kwok).
Modified Min discloses a central processing unit electrically coupled to the haptic actuator, but does not disclose wherein the at least one haptic actuator being electrically coupled to the substrate and extendable at least from the substrate.
However, Levine teaches (Fig. 1-6) a haptic feedback device including a substrate (circuit board 36) and at least one haptic actuator (vibrator 40, which emits vibrations to notify user based on orientation of masks) being electrically coupled to the substrate (paragraph [0046]) and extendable at least from the substrate (vibrator 40 extends away from substrate 36, see Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respirator of modified Min to include the at least one haptic actuator being electrically coupled to the substrate and extendable at least from the substrate, as taught by Levine, for the purpose of providing suitable software, storage and hardware components to allow the haptic feedback device to perform the vibratory feedback functions as required (paragraph [0019] of Levine).
Modified Min does not disclose the steps of receiving an emergency request for assistance; the emergency request for assistance being automatically received when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance.
However, Elhawary teaches (Fig. 1-2B) a sensor (sensor array 220) and a transmitter (communication module 260), and discloses the steps: receiving an emergency request for assistance (sends an SOS message to server 310 and alert emergency responders, paragraph [0132]); and the emergency request for assistance is automatically received when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance (determines resting orientation of user using sensors and if computation module 285 determines combination of orientation and position measurements indicates possible injury, device transmits an SOS to server 310 and alert medical responders, paragraph [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Min to include the steps of receiving an emergency request for assistance; the emergency request for assistance being automatically received when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance, as taught by Elhawary, for the purpose of allowing for medical personnel to be automatically notified if the device determines a dangerous event has occurred, thereby improving patient outcome.
Regarding claim 12, modified Min discloses transmitted information from the remote communication device includes a guidance information (a separately provided external GPS transmitter sends an escape route at a disaster site; page 2, lines 78-79).
Regarding claim 20, Min discloses (Fig. 1-2) a communication system comprising:
at least one haptic device (200, central processing unit; 300, GPS receiver; 400, fire alarm system communication unit; 500 vibration device; 600, wireless communication unit; 700, radio communication unit) disposed retained within a face mask of a respirator (units installed on the gas mask 100; page 2, line 59), the at least one haptic device being configured to be in wireless communication with, transmit information to, and receive information from a remote communications device (wireless communication unit 600 allows for outside communication (and therefore communicates with a remote communications device). Transmits information indicative of user location to outside, and receives information in the form of emergency guidance from the outside. See page 3 lines 80-100 of Min);
the at least one haptic device including a processor (central processing until 200) and a transmitter (wireless communication unit 600), the processor being configured to process the information received from the remote communications device into one or more tactile signals imparted by the at least one haptic device on to the facemask when the respirator is worn (see lines 83-93 of Min),  and at least one haptic actuator (vibration device 500 of the haptic device includes vibration units corresponding to right, left, and straight travel, thus it has at least two haptic actuators; page 3, lines 92-94).
the transmitter being configured to: wirelessly transmit information of at a position and of the facemask (using wireless communication unit 600, the location of the wearer of the gas mask is identifiable from the outside; page 3, lines 97-99).
While Min discloses that the haptic device is installed on the mask, Min does not explicitly disclose whether it is “releasably retained”.
However, making the haptic device releasably retained within the facemask is considered as an obvious design choice. Modified Min would perform equally as well with the haptic device being permanently or releasably retained within the facemask and there appears to be no criticality as to how the haptic device is being retained.
Min does not disclose a sensor, the sensor being configured to measure an orientation of the facemask and the transmitter is configured to transmit orientation of the facemask. However, Bastian teaches (Fig. 2) a facemask comprising a haptic device including a sensor (orientation tracking device, paragraphs [0010] and [0043]) configured to measure an orientation of the facemask (paragraph [0007]), and a transmitter (20) which is configured to transmit the orientation of the facemask to an incident commander (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of Min to include a sensor configured to measure an orientation of the facemask, as taught by Bastian, for the purpose of allowing a remote safety officer to comprehend current orientation and position of the user, allowing for the user to be guided to safety if danger is detected (paragraph [0007] Bastian).
Modified Min discloses a central processing unit electrically coupled to the haptic actuator (paragraph [0018] of Min), but does not disclose the CPU is in the form of a flexible substrate configured to contour to the facemask.
However, Kwok teaches (Fig. 1) a respiratory mask comprising a CPU in the form of a flexible substrate (“flexible printed circuit board”, paragraph [0072]) that houses electronics to control operation of the facemask (paragraphs [0059] and [0072]), where the flexible substrate is configured to contour to the facemask (paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of modified Min to include a flexible substrate configured to contour to the facemask., as taught by Kwok, for the purpose of achieving better conformance to human anatomy, which will also reduce the overall size and profile of the unit, helping to make it less obtrusive to the patient (paragraph [0072] of Kwok).
Modified Min discloses a central processing unit electrically coupled to the haptic actuator, but does not disclose wherein the at least one haptic actuator being electrically coupled to the substrate and extendable at least from the substrate.
However, Levine teaches (Fig. 1-6) a haptic feedback device including a substrate (circuit board 36) and at least one haptic actuator (vibrator 40, which emits vibrations to notify user based on orientation of masks) being electrically coupled to the substrate (paragraph [0046]) and extendable at least from the substrate (vibrator 40 extends away from substrate 36, see Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respirator of modified Min to include the at least one haptic actuator being electrically coupled to the substrate and extendable at least from the substrate, as taught by Levine, for the purpose of providing suitable software, storage and hardware components to allow the haptic feedback device to perform the vibratory feedback functions as required (paragraph [0019] of Levine).
Modified Min does not disclose the transmitter being configured to: wirelessly transmit an emergency request for assistance; and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance.
However, Elhawary teaches (Fig. 1-2B) a sensor (sensor array 220) a transmitter (communication module 260) being configured to: wirelessly transmit information an emergency request for assistance (sends an SOS message to server 310 and alert emergency responders, paragraph [0132]); and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance (determines resting orientation of user using sensors and if computation module 285 determines combination of orientation and position measurements indicates possible injury, device transmits an SOS to server 310 and alert medical responders, paragraph [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of modified Min to be configured to wirelessly transmit an emergency request for assistance and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance, as taught by Elhawary, for the purpose of allowing for medical personnel to be automatically notified if the device determines a dangerous event has occurred, thereby improving patient outcome.
 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Min (KR 20110096331) in view of Bastian (US 2002/0196202) and Elhawary (US 2017/0245806), Kwok (US 2007/0215156) and Levine (US 2016/0374628), and further in view of Appelt et al (US 20060125623 A1).
Regarding claims 3 and 15, the modified Min has everything as claimed, but is silent to the facemask being a full mask sized and configured to be pressed against a perimeter of a user’s face. However, Appelt teaches a facemask attached to a system for identifying hazardous conditions (see Figure 6) with a full mask (221, facemask) sized to be pressed against a perimeter of a user’s face (see Figure 7, mask covers entire perimeter of user’s face). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Min’s facemask to be a full mask, as taught by Appelt, so as to increase protection of the user’s face. 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Min (KR 20110096331) in view of Bastian (US 2002/0196202) and Elhawary (US 2017/0245806), Kwok (US 2007/0215156) and Levine (US 2016/0374628), and further in view of Magine et al (US 20020176323 A1).
Regarding claim 19, Min has everything as claimed, including a tactile signal being sent to the vibration units (vibration device 500 receives a control signal from the central processing unit to instruct the direction of the escape route, as vibration units vibrate corresponding to the direction; page 3, lines 92-96), but lacks detailed description that the tactile signal includes at least one vibrating pulse. However, Magine teaches an alert system (see Figure 8: 16, receiver assembly with alert device 110) for a mask (18, mask) that can receive a predetermined alert 161 that is a tactile alert 166, such as a vibration (see [0143]-[0144]). The alert can be a pulsed signal ([0135], lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Min’s tactile signal to include a vibrating pulse, as taught by Magine, in order to signal different events.
  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Min (KR 20110096331) in view of Bastian (US 2002/0196202) and Elhawary (US 2017/0245806), Kwok (US 2007/0215156) and Levine (US 2016/0374628), and further in view of Litz (US 2010/0132715).
Regarding claim 21, modified Min discloses a flexible substrate, but does not disclose the flexible substrate is slidingly adjustable within the facemask.
However, Litz teaches (Fig. 1) a substrate (circuit board 60) slidingly adjustable within the facemask (circuit board 60 is received in housing 54, which is slidingly received within the facemask 2, and therefore slidingly adjustable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of modified Min to be slidably adjustable within the facemask, as taught by Litz, for the purpose of allowing the substrate to be removable from the facemask, so that a malfunctioning substrate can be replaced when required. 
  
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection relies on one or more additional reference(s) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Regarding the Levine reference, applicant argues (page 11 paragraph 5 Remarks) that Levine is non-analagous art, as Levine is directed to a sleep mask while applicant’s invention is directed to a first responder protective face mask. 
Examiner respectfully disagrees.
In response to applicant's argument that Levine is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both applicant and Levine are concerned with the particular problem of providing means for mounting and controlling haptic actuators that impart stimulation to a user, which is accomplished in both applicant and Levine by use of a control circuit board. While Levine does not disclose the control circuit board comprises a flexible substrate, this feature is taught by a different reference (Kwok, see above), therefore arguments regarding Levine not having this feature are moot.
Applicant’s arguments regarding allowability of dependent claims have been considered but are moot due to rejection of all independent claims.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785